DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation of “wherein one of the metal blocks is extended to two opposite ends of the first cavity to prevent working fluids in two opposite areas of the first cavity from flowing into each other” is unclear. Claim 2 requires “steam channel is formed between the metal blocks and the upper plate”. Therefore, it’s not clear how the metal block will prevent working fluids in two opposite areas of the first cavity from flowing into each other while there is a steam channel formed between the metal blocks and the upper plate. To expedite prosecution, Examiner interprets “to prevent working fluids in two opposite areas of the first cavity from flowing into each other” to read as statement of intended use. 


Claim 6 recites the limitation "the at least one auxiliary vapor chamber is multiple” and ” the at least one heat pipe is multiple ". However, the above limitation is not in claim 1 which claim 6 depends on. Therefore, there is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, Examiner interprets claim 6 to read as if it depends on claim 5. 

Regarding claim 9, the recitation of “a first portion of the second type heat pipe extending toward the third direction, a first end of the first portion contacting the outer surface, a second portion of the second type heat pipe extending toward the second direction, the second portion being connected to a second end, opposite to the first end, of the first portion.” is unclear. Applicant seems to recite the components of the second type heat pipe while assembling, while the final product of the second type heat pipe has only two ends that are not opposite to each other. To expedite prosecution, Examiner interprets the second type heat pipe to have a first portion extending toward the third direction and a second portion extending toward the second direction. 

Regarding claim 13, the recitation of “wherein one of the metal blocks separates two adjacent heat pipes of the heat pipes, or one adjacent auxiliary vapor chamber of the auxiliary vapor chambers and one adjacent heat pipe of the heat pipes when the auxiliary vapor chambers, the heat pipes and the metal blocks are projected vertically onto the outer surface of the main vapor chamber” is unclear. How would the metal block separate two adjacent heat pipes while the metal blocks disposed in the first cavity and the heat pipes disposed on an outer surface of the upper plate. In other words, the metal blocks and heat pipe are disposed on different heights while the upper plate between them. To expedite prosecution, Examiner interprets “wherein one of the metal blocks separates two adjacent heat pipes of the heat pipes, ….” to read as “wherein one of the metal blocks is located between two adjacent heat pipes of the heat pipes”. 
Claims 7, 8, 10 and 11 are rejected at least insofar as they are dependent on rejected claims, and therefore include the same error(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by TAN (US10663231B2).
Regarding claim 1, Tan discloses a vapor chamber structure (see Figure 5), comprising: a main vapor chamber comprising an upper plate (111), a lower plate (12) and a first cavity located between the upper plate and the lower plate (see Tan’s Figure 2I annotated by Examiner); and at least one heat dissipation structure (112) disposed on an outer surface of the upper plate (111) and fluidly connected to the first cavity of the main vapor chamber (see Tan’s Figure 2I annotated by Examiner: see Col. 6 Lines [14-20]); and a plurality of metal blocks (14) disposed in the first cavity (see Tan’s Figure 2I annotated by Examiner). 

    PNG
    media_image1.png
    737
    1016
    media_image1.png
    Greyscale

Tan’s Figure 2I annotated by Examiner
Regarding claim 2, Tan discloses wherein the metal blocks (14) disposed on the lower plate (12) and a steam channel is formed between the metal blocks and the upper plate (111: Tan indicated that the metal block 14 includes a wick on top of it which act as flow path for a steam, see Figure 7). 
Regarding claim 4, Tan discloses a capillary structure (132) located in the first cavity and disposed on the lower plate (12), wherein the capillary structure contacts the metal blocks (see Tan’s Figure 2I annotated by Examiner). 

    PNG
    media_image2.png
    914
    1298
    media_image2.png
    Greyscale
 Regarding claim 5, Tan discloses wherein the at least one heat dissipation structure (132: see Tan’s Figure 3 annotated by Examiner) comprises: at least one auxiliary vapor chamber disposed on the outer surface of the upper plate (see Tan’s Figure 3 annotated by Examiner) and fluidly connected to the first cavity of the main vapor chamber (see Tan’s Figure 2I annotated by Examiner); and at least one heat pipe disposed on the outer surface (see Tan’s Figure 3 annotated by Examiner) and fluidly connected to the first cavity of the main vapor chamber (see Tan’s Figure 2I annotated by Examiner). 
Tan’s Figure 3 annotated by Examiner

Regarding claim 6, Tan discloses wherein a quantity of the at least one auxiliary vapor chamber is multiple (see Tan’s Figure 3 annotated by Examiner), a quantity of the at least one heat pipe is multiple (see Tan’s Figure 3 annotated by Examiner), the auxiliary vapor chambers are spaced apart from each other, and the heat pipes are spaced apart from each other (see Tan’s Figure 3 annotated by Examiner). 
Regarding claim 7, Tan discloses wherein the outer surface is extended along a first direction and a second direction (see Tan’s Figure 3 annotated by Examiner), the auxiliary vapor chambers and the heat pipes are extended along a third direction (see Tan’s Figure 3 annotated by Examiner), the first direction is perpendicular to the second direction, and the third direction is different from any combination direction of the first direction and the second direction (see Tan’s Figure 3 annotated by Examiner). 
Regarding claim 12, Tan discloses wherein each of the auxiliary vapor chambers (see Tan’s Figures 2I & 3 annotated by Examiner) comprises a second cavity, each of the heat pipes (see Tan’s Figures 2I & 3 annotated by Examiner) comprises a hollow portion, and the second cavity and the hollow portion are fluidly connected to the first cavity (Examiner notes that each of the auxiliary vapor chambers and the heat pipes comprises cavity or hollow portion fluidly connected to the first cavity: see Col. 6 Lines [14-20]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TAN (US10663231B2) as applied to claim 1 above, and in view of LIU (US 20200292243 A1).
Regarding claim 3, TAN does not teach wherein one of the metal blocks is extended to two opposite ends of the first cavity to prevent working fluids in two opposite areas of the first cavity from flowing into each other. 

LIU teaches vapor chamber structure (Figure 1a) comprising: a metal block (1d: see Figure a1) that extended to two opposite ends of a first cavity (11) to prevent working fluids in two opposite areas of the first cavity from flowing into each other (LIU teaches that each chamber 11 is independent. Therefore, the working fluid of each chamber will not flow to the other chamber: see ¶ [0020]). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide vapor chamber structure of TAN with one of the metal blocks is extended to two opposite ends of the first cavity to prevent working fluids in two opposite areas of the first cavity from flowing into each other, as taught by LIU. Such modification would have the benefit of having independent chambers that contained working fluids with different physical or chemical properties (see ¶ [0029]).

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over TAN (US10663231B2) as applied to claim 1 above, and in view of LIN (US20200068745A1).
Regarding claim 8, TAN does not teach wherein a first height of the auxiliary vapor chambers relative to the outer surface and along the third direction is lower than a heat pipe height of the heat pipes relative to the outer surface and along the third direction. 
LIN teaches vapor chamber structure (see Figure 7) comprise: auxiliary vapor chambers (211) and heat pipes (111) wherein a first height of the auxiliary vapor chambers (211) relative to the outer surface and along the third direction is lower than a heat pipe height of the heat pipes (111) relative to the outer surface and along the third direction (see LIN’s Figure 7 annotated by Examiner). 
To modify the height of TAN’s auxiliary vapor chambers into the claimed proportions would entail a mere change in size of the components and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image3.png
    908
    1233
    media_image3.png
    Greyscale

LIN’s Figure 7 annotated by Examiner
Regarding claim 9, TAN teaches wherein the heat pipes (112: Tan’s Figure 3 annotated by Examiner) at least one first type heat pipe extending toward the third direction (straight heat pipes is the first type heat pipe: Tan’s Figure 3 annotated by Examiner); 
TAN does not teach at least one second type heat pipe, a first portion of the second type heat pipe extending toward the third direction, a first end of the first portion contacting the outer surface, a second portion of the second type heat pipe extending toward the second direction, the second portion being connected to a second end, opposite to the first end, of the first portion. 
LIN teaches vapor chamber structure (see Figure 7) comprise: auxiliary vapor chambers (211) , first type heat pipes (111) , and second type heat pipe (121), a first portion (1211) of the second type heat pipe (121) extending toward a third direction (vertical direction) , a first end of the first portion (1211) contacting the outer surface (see Figure 7), a second portion (1212) of the second type heat pipe (121) extending toward the second direction (see LIN’s Figure 7 annotated by Examiner). 
Examiner notes that having “at least one second type heat pipe, a first portion of the second type heat pipe extending toward the third direction, a first end of the first portion contacting the outer surface, a second portion of the second type heat pipe extending toward the second direction” would merely require to change the shape of TAN’s heat pipe to have a portion that is bent toward the second direction. Examiner notes that it’s old and well known in the art to have straight type heat pipes or L-shaped type heat pipe still both heat pipe types would not perform differently (as evidenced by TAN: see Col.5 Lines [19-27]).  

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide vapor chamber structure of TAN with at least one second type heat pipe, a first portion of the second type heat pipe extending toward the third direction, a first end of the first portion contacting the outer surface, a second portion of the second type heat pipe extending toward the second direction, the second portion being connected to a second end, opposite to the first end, of the first portion, as taught by LIN. Such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that such a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 10, TAN as modified by LIN teach wherein a quantity of the at least one first type heat pipe is multiple (straight heat pipes of TAN: see Tan’s Figure 3 annotated by Examiner), a quantity of the at least one second type heat pipe is multiple (121 of LIN), the first type heat pipe and the auxiliary vapor chamber are alternately arranged along the second direction (straight heat pipes and auxiliary vapor chamber of TAN are alternately arranged along the second direction:  see Tan’s Figure 3 annotated by Examiner). 

Regarding claim 11, TAN as modified by LIN teach no auxiliary vapor chamber is located between the second type heat pipes (121) along the first direction (see LIN’s Figure 7 annotated by Examiner). 
TAN as modified by LIN teach all of the claimed features except for the second type heat pipes are located between a portion of the auxiliary vapor chambers and another portion of the auxiliary vapor chambers. However, having the second type heat pipes (121) to be located between a portion of the auxiliary vapor chambers and another portion of the auxiliary vapor chambers would merely require to duplicate the auxiliary vapor chambers to be on each side of the second type heat pipes. 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide vapor chamber structure of TAN with the second type heat pipes are located between a portion of the auxiliary vapor chambers and another portion of the auxiliary vapor chambers. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Applicant has not disclosed that placing second type heat pipes between a portion of the auxiliary vapor chambers and another portion of the auxiliary vapor chambers does anything more than produce predictable results (i.e. increasing the heat dissipation of vapor chamber structure), the mere duplication of the auxiliary vapor chambers is not considered to have patentable significance.
Regarding claim 12, TAN as modified by LIN teach wherein one of the metal blocks (14 of TAN) separates two adjacent heat pipes of the heat pipes (112 of TAN: see Tan’s Figure 2I annotated by Examiner), or one adjacent auxiliary vapor chamber of the auxiliary vapor chambers and one adjacent heat pipe of the heat pipes when the auxiliary vapor chambers (Examiner notes that this limitation is recited as optional limitation. Therefore, TAN is not required to disclose such limitation), the heat pipes (112) and the metal blocks (14) are projected vertically onto the outer surface of the main vapor chamber (see Tan’s Figure 2I annotated by Examiner). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KANDLIKAR (US 20190293358 A1): teaches a similar vapor chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763